Exhibit 10.1 Tier Technologies, Inc. Management Incentive Plan (“MIP”) Fiscal Year:2011 This Tier Technologies, Inc(“Tier” or the “Company”) Fiscal Year Management Incentive Plan(“MIP” or the “Plan”)supersedes all previous documents or agreements, whether oral or written, relating to annual incentive or variable compensation.The entire Plan content is contained herein, and no one at the Company is authorized or permitted to enter into any additional or other incentive compensation agreements, or make any verbal or written representations, regarding incentive compensation under the MIP without the express written permission of Tier’s Chief Executive Officer. 1.
